Citation Nr: 0906458	
Decision Date: 02/20/09    Archive Date: 02/27/09

DOCKET NO.  05-03 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES


1.  Entitlement to an evaluation greater than 30 percent for 
post-traumatic stress disorder, from May 1, 2004, to May 11, 
2008.

2.  Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 50 percent disabling.

3.  Entitlement to an increased evaluation for diabetes 
mellitus, type 2, currently evaluated as 40 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to April 
1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from the Department of Veterans 
Affairs (VA) Regional Office in Muskogee, Oklahoma (RO)

The issue of entitlement to an increased evaluation for 
service-connected diabetes mellitus, type 2, is addressed in 
the Remand portion of the decision below, and is remanded to 
the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  From May 1, 2004, to July 24, 2007, the Veteran's post-
traumatic stress disorder (PTSD) was manifested by depressed 
mood, anxiety, suspiciousness, nightmares, sleep impairment, 
and flattened affect.

2.  From July 25, 2007, to May 11, 2008, the Veteran's PTSD 
was manifested by depressed mood, anxiety, suspiciousness, 
sleep impairment, flattened affect, impaired judgment, audio 
hallucinations, nightmares, flashbacks, and abnormal speech.

3.  The Veteran's PTSD is currently manifested by depressed 
mood, anxiety, suspiciousness, sleep impairment, flattened 
affect, impaired judgment, audio hallucinations, nightmares, 
flashbacks, and difficulty maintaining social relationships.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation greater than 30 percent 
for PTSD, from May 1, 2004, to July 24, 2007, are not met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

2.  The criteria for a 50 percent evaluation, but no greater, 
for PTSD, from July 25, 2007, to May 11, 2008, are met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (2008).

3.  The criteria for an increased evaluation for PTSD, 
beginning May 12, 2008, are not met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code 
9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

With respect to the Veteran's claim for an increased 
evaluation for PTSD, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2008).  A 
letter dated in May 2004 satisfied the duty to notify 
provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
Veteran was notified of regulations pertinent to the 
establishment of an effective date and of the disability 
rating in June 2008 and October 2008 letters.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Additionally, the Veteran was notified by a letter dated in 
October 2008 that to substantiate a claim, he must provide, 
or ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect of that worsening on the Veteran's employment and 
daily life.  Vasquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Thus, the purpose behind the notice requirement has been 
satisfied because the Veteran has been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim, to include the opportunity to present pertinent 
evidence.  Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 
2007) and Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) 
(holding that although VCAA notice errors are presumed 
prejudicial, reversal is not required if VA can demonstrate 
that the error did not affect the essential fairness of the 
adjudication), cert. granted as Peake v. Sanders, ____ 
U.S.L.W. ____  (U.S. Jun. 16, 2008) (No. 07-1209).; Overton 
v. Nicholson, 20 Vet. App. 427 (2006).

The Veteran's service treatment records, VA medical treatment 
records, and identified private medical records have been 
obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The 
Veteran was also accorded a VA examination in May 2008.  
38 C.F.R. § 3.159(c) (4).  There is no indication in the 
record that any additional evidence, relevant to the issue 
decided herein, is available and not part of the claims file.  
See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of the case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486.  

Additionally, all the evidence in the Veteran's claims folder 
has been thoroughly reviewed.  Although an obligation to 
provide sufficient reasons and bases in support of an 
appellate decision exists, there is no need to discuss, in 
detail, all of the evidence submitted by the Veteran or on 
his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the entire record must be reviewed, but 
each piece of evidence does not have to be discussed).  The 
analysis below focuses on the most salient and relevant 
evidence and on what this evidence shows, or fails to show, 
on the claim.  The Veteran must not assume that the Board has 
overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that reasons for rejecting 
evidence favorable to the claimant be addressed).

Disability ratings are determined by the application of the 
VA's Schedule for Rating Disabilities (Schedule), which is 
based on the average impairment of earning capacity.  
Separate diagnostic codes identify the various disabilities.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2008).  
Pertinent regulations do not require that all cases show all 
findings specified by the Schedule, but that findings 
sufficient to identify the disease and the resulting 
disability and above all, coordination of the rating with 
impairment of function will be expected in all cases.  38 
C.F.R. § 4.21 (2008).

Although the evaluation of a service-connected disability 
requires a review of the Veteran's medical history with 
regard to that disorder, the primary concern in a claim for 
an increased evaluation for service-connected disability is 
the present level of disability.  VA is directed to review 
the recorded history of a disability in order to make a more 
accurate evaluation; however, the regulations do not give 
past medical reports precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
VA has a duty to consider the possibility of assigning staged 
ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran filed a claim for an increased evaluation for 
PTSD in May 2004.  By the August 2004 rating decision, a 30 
percent evaluation was assigned, effective May 2004.  
Additionally, subsequent to the June 2007 Remand in this 
case, an October 2008 rating decision increased that 
evaluation to 50 percent, effective May 2008.  Under 
Diagnostic Code 9411, a 30 percent evaluation contemplates 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events).  38 
C.F.R. § 4.130, Diagnostic Code 9411 (2008).  

A 50 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (for example, retention of only 
highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.

A 70 percent evaluation is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control, 
such as unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances, 
including work or a work-like setting; and an inability to 
establish and maintain effective relationships.  Id.

Finally, the maximum 100 percent evaluation is warranted 
where the disorder is manifested by total occupational and 
social impairment, due to such symptoms as gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time and place, 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

As noted, the Veteran's PTSD has been rated as 30 disabling, 
from May 1, 2004 to May 11, 2008, and as 50 percent disabling 
thereafter.

Review of the evidence of record dated from May 1, 2004, to 
May 11, 2008, does reveal that the Veteran's symptomatology 
for the first part of this period reflects PTSD of such 
severity that it warrants the currently assigned 30 percent 
evaluation.  However, beginning July 25, 2007, the Veteran's 
PTSD appears to have become increasingly severe, and while it 
does not fully satisfy the rating criteria for a 50 percent 
evaluation, it more closely contemplates that criteria than 
that set forth for a 30 percent evaluation.  On this basis, 
staged ratings are warranted.  See Hart, 21 Vet. App. at 508.  

Prior to July 25, 2007, the evidence reflects that the 
Veteran's PTSD was primarily manifested by sleep impairment, 
which was partially the result of his nightmares, and 
anxiety.  He also was noted to experience depressed mood, as 
noted in a July 2004 VA outpatient treatment record, and 
suspiciousness, as noted in a May 2005 VA outpatient 
treatment record.  However, the Veteran was otherwise noted 
to have normal speech, normal memory, and good judgment.  
While the Veteran was objectively noted to have a flattened 
affect during VA outpatient treatment visits in July 2004, 
May 2005, February 2006, and December 2006, the remaining 
symptomatology documented during this period does not show 
that the Veteran's social and occupational impairment was so 
limited by that abnormal affect as to constitute occupational 
and social impairment with reduced reliability and 
productivity.  

Moreover, the Global Assessment of Functioning (GAF) scores 
noted for this period ranged from a low of 55, as noted in an 
August 2006 VA outpatient treatment record, to a high of 68, 
as noted in a June 2004 VA outpatient treatment record.  A 
GAF score of 51 to 60 indicates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  See AMERICAN PSYCHIATRIC ASSOCIATION'S DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (Fourth Edition, 1994) 
(DSM-IV).  A GAF score of 61 to 70 reflect some mild 
symptoms, for example depressed mood and mild insomnia; or 
some difficulty in social, occupational, or school 
functioning, for example occasional truancy, or theft within 
the household; but generally functioning pretty well, and has 
some meaningful interpersonal relationships.  Id.  

Thus, prior to July 25, 2007, the Veteran's PTSD was less 
than moderate.  For this reason, and because the specific 
clinical evidence of record suggests that his PTSD was 
manifested by generally functioning satisfactory functioning 
due to symptoms such as depressed mood and chronic sleep 
impairment, the Board finds that an evaluation greater than 
30 percent is not warranted.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2008).  

However, beginning with a July 25, 2007, VA outpatient visit, 
the documented severity of the Veteran's PTSD began to 
increase.  Specifically, those symptoms that the Veteran had 
intermittently prior to July 25, 2007, began to manifest 
concurrently, and were accompanied by abnormal speech and 
impaired judgment, the latter of which was also noted in a 
January 2008 VA outpatient record.  Moreover, the Veteran 
reported that he experienced increasing flashbacks, as well 
as audio hallucinations of a male voice which increased in 
severity and frequency during periods of stress.  Although 
the Veteran reported in January 2008 that he was sleeping 
better, it is apparent that based on the overall history of 
the Veteran's PTSD symptomatology, this was a temporary 
improvement, as the May 2008 VA examination discussed below 
documented the more severe symptomatology constellation.  For 
these reasons, an evaluation of 50 percent is warranted 
beginning July 25, 2007.  

The Board further finds, however, that the evidence of record 
pertinent to the issue on appeal for this period, which 
includes the May 2008 VA examination report as well as two VA 
outpatient treatment records dated in May 2008 and August 
2008, does not reveal that the Veteran's social and 
occupational impairment was so severe as to more closely 
contemplate the criteria for a 70 percent evaluation on and 
after July 25, 2007.  

Suicidal ideations and audio hallucinations were reported 
during the May 2008 VA examination, but the Veteran noted 
that the suicidal ideations were consequent to his mother's 
recent death and were transient, and he did not report them 
the next day at his regular VA outpatient treatment visit or 
at a later VA outpatient treatment visit in August 2008.  
Moreover, the audio hallucinations he reported on VA 
examination in May 2008 had followed an increase in his 
psychotropic medications, and he denied having them at the 
May 2008 and August 2008 VA outpatient visits.  To that end, 
both the May 2008 VA examination report and the May 2008 and 
August 2008 VA outpatient treatment records note that the 
Veteran's speech, orientation, impulse control, and personal 
hygiene were all normal, and did not appear to have 
continuous panic or depression, or feel compelled into 
obsessive behavior.  

The May 2008 VA examiner assigned a GAF score of 50, and 
noted that the Veteran "has virtually no social 
relationships outside that of his sons, and therefore, his 
social functioning is significantly impaired."  As noted 
above, a GAF score of 
41-50 does indicate serious symptoms or serious impairment in 
social, occupational, or school functioning.  See DSM-IV.  
However, GAF scores are only one indication of the severity 
of a given service-connected mental disorder.  38 C.F.R. § 
4.130, Diagnostic Code 9411; see also Carpenter v. Brown, 8 
Vet. App. 240, 242 (1995).  In this case, the overall 
evidence of record on and after May 12, 2008, does not 
reflect that the Veteran's symptomatology is so severe as to 
merit a 70 percent evaluation; indeed, on the two subsequent 
mental evaluations in May 2008 and August 2008, the Veteran's 
symptomatology was less severe in nature.  

Moreover, the rating criteria for a 70 percent evaluation 
require that a claimant be unable to establish or maintain 
social relationships.  While the Veteran's difficulty with 
this process is noted, his social impairment more closely 
contemplates the currently assigned evaluation.  38 C.F.R. 
§ 4.7 (2008).  Additionally, although the Veteran noted that 
he was considered a "problem employee" because he had 
difficulty in getting along with others, again, the evidence 
does not show that the Veteran was unable to work with others 
at his place of employment.  Indeed, his stated reasons for 
stopping employment in 1994 were both his PTSD, and other 
disorders to include carpal tunnel syndrome and myocardial 
infarction.  Accordingly, an evaluation greater than 50 
percent on and after May 12, 2008, is not warranted.

Other Considerations

Finally, the issue of whether the manifestations of the 
Veteran's service-connected disabilities present an 
exceptional or unusual disability picture so as to warrant 
referral to the appropriate officials for consideration of 
extraschedular ratings has been considered.  See 38 C.F.R. § 
3.321(b) (2008); Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996).  An extraschedular rating cannot be assigned in the 
first instance, but it must be specifically adjudicated 
whether to refer a case for such an evaluation, when the 
issue is either raised by the claimant or is reasonably 
raised by the evidence of record.  See Barringer v. Peake, 22 
Vet. App. 242 (2008), citing Thun v. Peake, 22 Vet. App. 111, 
115 (2008).

In this case, the schedular evaluations in this case are not 
inadequate.  Thun, 22 Vet. App. at 115.  Evaluations in 
excess of those currently assigned may, in the appropriate 
cases, be assigned for certain manifestations of the disorder 
for which the Veteran is seeking an increased evaluation.  
However, the medical evidence of record does not support such 
a higher evaluation on this basis.  Specifically, the record 
reflects that the Veteran sought voluntary residential 
treatment for his PTSD in 2004, but there is no documentation 
in the claims file that the disability has resulted in 
frequent hospitalizations.  During the May 2008 VA 
examination, the Veteran indicated that he was not currently 
working.  Although he stated that his departure from his last 
employment in 1994 was due in part to his PTSD, he also 
attributed it to other disabilities, such as carpal tunnel 
syndrome and having had a myocardial infarction.  Overall, 
the greater weight of evidence of record does not reflect 
that the Veteran's PSTD, alone, shows such an "exceptional 
or unusual disability picture" that goes beyond the limits 
of the schedular criteria.  

Ultimately, while the evidence of record shows that the 
manifestations of the Veteran's service-connected PTSD impact 
his ability to be employed in certain capacities, the record 
does not demonstrate that there exists a level of 
interference with employment not already encompassed by the 
currently assigned evaluation.  See Thun, 22 Vet. App. at 
115.  Therefore, the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b) (1) are not met, and the RO's decision not 
to refer these issues to the Chief Benefits Director or the 
Director, Compensation and Pension Service was correct.  

The evidence of record discussed above does not warrant a 
rating in excess of 30 percent for PTSD, from May 1, 2004, to 
July 24, 2007, or in excess of 50 percent, beginning July 25, 
2007.  Thus, staged ratings other than those shown to be 
warranted above are not required.  38 U.S.C.A. 5110; see also 
Hart, 21 Vet. App. at 508.  For these reasons, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim for an increased evaluation for PTSD.  As 
such, the benefit of the doubt doctrine is inapplicable, and 
the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation greater than 30 percent for PTSD, from May 1, 
2004, to July 24, 2007, is denied.

An evaluation of 50 percent, but no greater, for PTSD, from 
July 25, 2007, to May 11, 2008, is granted, subject to the 
applicable regulations concerning the payment of monetary 
benefits.

An evaluation in excess of 50 percent on and after May 12, 
2008, for PTSD is denied.


REMAND

A February 2004 rating decision denied an increased 
evaluation for diabetes mellitus, type 2.  The Veteran 
asserted later in February 2004 that a higher evaluation was 
warranted, enclosing evidence which showed that he met the 
rating criteria for a higher evaluation.  Thus, he provided 
notice of his disagreement with the evaluation assigned by 
the February 2004 rating decision.  The filing of a notice of 
disagreement initiates the appeal process.  See Godfrey v. 
Brown, 7 Vet. App. 398, 408-410 (1995).

To that end, review of the claims file reveals that although 
an August 2004 rating decision increased the evaluation 
assigned to the Veteran's diabetes mellitus, type 2, that 
evaluation was not the maximum rating available under the 
schedular rating criteria.  On a claim for an original or an 
increased rating, the claimant will generally be presumed to 
be seeking the maximum benefit allowed by law and regulation, 
and it follows that such a claim remains in controversy where 
less than the maximum available benefit is awarded.  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Moreover, VA has not yet 
issued a statement of the case as to the issue of entitlement 
to an increased evaluation for diabetes mellitus, type 2, 
pursuant to 38 U.S.C.A. § 1114(j) (West 2002).  The Board is, 
therefore, obligated to remand this issue.  See Manlicon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the issue of entitlement to an increased 
evaluation for diabetes mellitus, type 2, is remanded for the 
following action:

Appropriate action, including the issuance of a 
statement of the case and notification of the 
Veteran's appellate rights on the issue of 
entitlement to an increased evaluation for diabetes 
mellitus, type 2, is necessary.  38 C.F.R. § 19.26 
(2008).  The Veteran and his representative are 
reminded that to vest the Board with jurisdiction 
over this issue, a timely substantive appeal to the 
February 2004 rating decision denying this claim 
must be filed.  38 C.F.R. § 20.202 (2008).  If the 
Veteran perfects an appeal as to this issue, the 
case should be returned to the Board for appellate 
review.

No action is required by the Veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


